Gest, J.,
Our careful study of this will leads us to the conclusions expressed by the Auditing Judge in his adjudication. There can be no reasonable doubt that the income of one equal fifth part of the estate directed to be paid to Anna, Vida and Helen, jointly, or the survivor or survivors of them, is given to them as joint tenants with the right of survivor-ship, Arnold v. Jack, 24 Pa. 57, and on Vida’s death, Anna and Helen, who survived her, are entitled to this income. In McVey v. Latta, 4 W. N. C. 524, which is thought to be inconsistent with Arnold v. Jack, the authority of that case is recognized, but the court laid stress on the fact that the estate was given to the two daughters, not merely jointly, but “jointly and equally,” and it was further held that the words of survivorship referred to the death of the testatrix. There was ground for this in McVey v. Latta, for the gift of the residuary estate to the two daughters, “jointly and equally,” was followed by the words “or if one should die the survivor to hold the property in full." The word “if,” which imports a contingency, being used of an event which is certain (for one of the two daughters must necessarily survive the other) should, in the absence of other indication of the testator’s meaning, be referred to his own death, as in the familiar case of Mickley’s Appeal, 92 Pa. 514, and in McVey v. Latta, as in Mickley’s Appeal, the gift being immediate, there was no other period of time to which the event could naturally be referred. Here, however, there are no words of contingency, and there is an antecedent gift of the entire income of the residuary estate to the wife of the testator, which has some bearing on the testamentary intention.
We do not think that the testator’s use of the word “or,” instead of “and,” in the gift to Anna, Vida and Helen jointly, “or” the survivor or the survivors of them, is at all material under the decisions of the Supreme Court referred to in the able arguments of counsel. The only difficulty we perceive in this case is the clause which follows, and is separated from that under discussion by a semi-colon, viz., “and in case my said daughter Anna, my said daughter Vida or my said daughter Helen should die prior to the commencement of this trust, or should die during the term of the said trust, then, and in that event, the share of any daughter so dying shall be paid to and amongst any child or children she may leave to survive her; but if any such daughter so dying should leave no children her surviving, then I direct that the part or share of said daughter shall be added to the shares of the other beneficiaries herein *240mentioned in the same proportions and under the same conditions as are herein provided for the original shares of income.”
We are of opinion, however, that this clause does not refer to that which immediately precedes it, but to the prior gifts of the other one-fifth shares of the income to the daughters named. It covers the whole period of time, both before and after the commencement of the trust. If it applies to the joint gift to Anna, Vida and Helen, it makes superfluous and contradictory the provisions of survivorship annexed to the joint gift on any construction of those provisions. The adjudication of the Auditing Judge avoids such conflict and gives effect to all the words of the will. We think the general scheme of the will is clear enough and should not be disturbed by undue emphasis upon the collocation of its several clauses: Worst v. De Haven, 262 Pa. 39.
Finally, it was suggested that this construction of the will might lead to an inequality in the future distribution of the principal of the estate, inasmuch as, after Vida’s death, the two surviving daughters have, it is said, exercised their right to terminate the trust, and under clause 6 (o) of the will, the principal is distributable to the same persons and in the same proportions as is provided for the distribution of the income. It is sufficient for us to say that we are now concerned only with the distribution of income. As we observed in the similar case of Dutilh's Estate, 80 Pa. Superior Ct. 134, where a similar objection was made, the interpretation of the will, in this respect, is very susceptible of argument, and when this question comes before us in due time, it will be approached with an open mind.
The exceptions are dismissed and. the adjudication is confirmed absolutely.
Thompson, J., was absent.